Citation Nr: 0021416	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  

In an April 1996 decision, the Board concluded that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for PTSD.  By that decision, the Board also denied 
claims of entitlement to an increased evaluation for the 
residuals of a fracture of the left finger and entitlement to 
a compensable evaluation for multiple noncompensably rated 
disabilities under 38 C.F.R. § 3.324 (1999).  The veteran 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court). 

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion for remand, requesting that the Court vacate the 
Board's April 1996 decision and remand the issue of 
entitlement to service connection for PTSD for further 
development and readjudication.  The joint motion stated that 
the Board had been incorrect in finding that statements 
submitted by the veteran regarding his in-service stressors 
were insufficient to reopen his claim of entitlement to 
service connection for PTSD.  Specifically, the joint motion 
pointed to statements the veteran had made regarding SP4 M., 
a friend of the veteran who was from his home town and who 
had apparently been killed in Vietnam.  The joint motion 
stated that this case should be remanded in order to verify 
the information regarding the friend who had been killed and 
to corroborate that the veteran was present at the time of 
his friend's death.  With respect to the veteran's claims of 
entitlement to an increased evaluation for the residuals of a 
fracture of the left finger and entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 (1999), it was indicated 
in the joint motion that these claims were withdrawn.

In February 1997, the Court granted the joint motion, vacated 
the Board's April 1996 decision and remanded the issue of 
entitlement to service connection for PTSD to the Board for 
compliance with directives that were specified by the Court.  
The appeal as to the remaining issues was dismissed.

In a January 1998 decision, the Board determined that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
PTSD.  The Board then remanded the veteran's claim to the RO 
for further evidentiary development and for readjudication in 
light of the Court's directives.  Thereafter, the RO issued a 
Supplemental Statement of the Case in July 1999 in which it 
continued to deny the veteran's claim of entitlement to 
service connection for PTSD.  The claims folder was then 
returned to the Board.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was 
exposed to combat while serving in Vietnam.

2.  The veteran's lay testimony is consistent with the 
circumstances, condition and hardships of his Vietnam 
service.

3.  The record establishes that the veteran has a clear 
diagnosis of PTSD, which has been related to his exposure to 
combat in Vietnam.



CONCLUSIONS OF LAW

1.  Combat is affirmatively indicated; thus, the veteran's 
lay testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development or corroborative evidence is required.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).

2.  The veteran's PTSD was incurred as a result of his 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f); VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will first 
address the law and regulations pertinent to his claim for 
service connection. The Board will then review the factual 
background of this case, and then proceed to analyze the 
issue on appeal.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  8 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Well grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Factual Background

The veteran's service personnel records reflect that he was 
stationed in Vietnam from August 1969 to August 1970.  While 
in Vietnam, he served as a searchlight crewman with Battery I 
(SLT), 2nd Battalion, 29th Artillery until June 1970, and as 
an automatic weapons mechanic with Battery D, 5th Battalion, 
2nd Artillery until August 1970.  The veteran's awards and 
commendations include the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal. 

During a VA neuropsychiatric evaluation conducted in May 
1973, the veteran reported that he had made a favorable 
adjustment to service during basic training, but that he 
became tense and apprehensive after he was sent to Vietnam.  
He reported that since his discharge, he had continued to 
feel nervous and irritable.  The veteran also reported that 
he still experienced combat dreams and that he felt fearful 
and apprehensive in crowds.  The VA neuropsychiatrist noted a 
diagnosis of psychoneurosis, anxiety depression, moderate.

In December 1988, the veteran was evaluated by a private 
psychologist.  In his report, the psychiatrist discussed the 
veteran's symptoms and determined that he suffered from PTSD.  
The psychologist further determined that the veteran's PTSD 
was a survivor reaction to a variety of catastrophic 
stressors experienced in Vietnam.  During a January 1989 
private neuropsychological evaluation, the veteran again 
reported that he had served in Vietnam from 1969 to 1970 in 
ongoing combat situations.  The psychologist concluded that 
the veteran's test results were consistent with a diagnosis 
of PTSD.

In August 1989, the veteran was provided with a VA 
psychiatric examination.  A diagnosis of dysthymia was noted.  
The VA psychiatrist concluded, however, that a diagnosis of 
PTSD could not be supported, as no specific overwhelming 
evidence of trauma had been elicited.

In a VA Form 9 submitted in August 1990, the veteran stated 
that he had served with the mechanized infantry in Vietnam.  
He also indicated that while he was in Vietnam, he had 
learned that his best friend from home, L. M., was also 
serving there.  The veteran reported that he visited L.M. on 
one occasion and that after getting leave to visit him again, 
he learned that he had been killed.  The veteran stated that 
this discovery was very traumatic for him.

During an April 1991 clinical evaluation by a psychologist, 
the veteran reported that he had been involved in numerous 
fire missions during service.  He also reported that he had 
lost his best friend in Vietnam, which he described as his 
most traumatic episode.  The VA psychologist concluded that 
the veteran was exhibiting symptoms of PTSD and recovery from 
substance abuse.

In a signed statement submitted in October 1992, the veteran 
again reported that a friend of his named L. M. had been 
killed in Vietnam.  The veteran reported that he had tried to 
block out the many dead friends that had accompanied him on 
patrols and in bunkers, but that he still felt bad that he 
had survived when they had not.

In May 1993, the veteran was provided with another VA 
psychiatric examination.  The veteran reported that during 
service, his duties included firing guns and cannons from a 
large, dug-in truck.  The veteran indicated that his efforts 
to avoid thoughts and feelings about Vietnam were impossible 
and that there was nothing about Vietnam that he did not 
remember.  The May 1993 VA psychiatrist diagnosed the veteran 
with depression, substance abuse, and sociopathic personality 
traits.  The psychiatrist concluded that a diagnosis of PTSD 
could not be given as the veteran did not appear to have a 
significant stressor.

In December 1992, the veteran underwent an evaluation for the 
Michigan Disability Determination Service.  The veteran 
reported that he had a problem with violence and that he 
often carried a gun.  He indicated that he had carried a gun 
since 1968 and that right after he came home from Vietnam, he 
would sleep with a .357 under his pillow.  The examiner 
concluded that the veteran appeared strongly suspicious and 
distrustful, and that this attitude appeared to have 
developed out of his experiences in Vietnam and his return to 
the U.S. after Vietnam.  The examiner determined that a 
diagnosis of PTSD was appropriate because the veteran had 
experienced violent war episodes in Vietnam and had recurring 
strong, vivid memories of these experiences.  

During a personal hearing conducted in July 1994, the veteran 
testified that he had served in an Army artillery battery in 
service at a fire base and that this base was routinely fired 
at by Vietnamese soldiers.

In September 1995, the veteran was admitted to a VA hospital 
with complaints of increasing symptoms of PTSD, including 
flashbacks, depression, and suicidal ideation.  He indicated 
that he had served in the 5th and 2nd Artillery divisions of 
the U.S. Army.  He stated that following his Vietnam 
experience, he began to experience nightmares, flashbacks, 
and violent outbursts.  He indicated that he saw several 
psychiatrists between 1970 and 1972, and that he was 
originally informed in 1972 that he had PTSD.  The veteran 
was given discharge diagnoses of PTSD, depression, and 
anxiety.

As noted above, the Board issued a decision in April 1996 in 
which it concluded that the veteran had not submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for PTSD.  The veteran subsequently 
filed a timely appeal to the Court. 

The February 1997 joint motion stated that the Board had been 
incorrect in finding that statements submitted by the veteran 
regarding his in-service stressors were insufficient to 
reopen his claim of entitlement to service connection for 
PTSD.  Specifically, the joint motion pointed to statements 
the veteran had made regarding SP4 M., a friend of the 
veteran's who was from his home town and who had been killed 
in Vietnam.  The joint motion stated that this case should be 
remanded in order to verify the information regarding the 
friend who had been killed and to corroborate that the 
veteran was present at the time of his friends death.  
Thereafter, the Court granted the joint motion, vacated the 
Board's April 1996 decision and remanded the issue of 
entitlement to service connection for PTSD to the Board for 
compliance with directives that were specified by the Court.


In a January 1998 decision, the Board determined that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
PTSD.  The Board then remanded the veteran's claim to the RO 
for further evidentiary development and for readjudication in 
light of the Court's directives. 

In an April 1998 statement, the veteran indicated that when 
he first arrived in Vietnam, he was sent to the Santa Barbara 
Fire Support Base, which was at the bottom of a mountain 
called "Newey Ba Den".  He reported that the 101st Airborne 
was at the top of the mountain, the 1st Calvary was at the 
bottom, and the Vietnamese had a hospital on the side of the 
mountain.  He indicated that his duty was to watch the road 
for Vietnamese and that it wasn't long before he killed 
someone with an M79.  The veteran stated that he soon learned 
that his cousin, W.H., and a friend, L. M., were stationed in 
Vietnam.  He indicated that he was soon told that W. H. had 
been killed, but that he did eventually run into L. M..  The 
veteran reported that although he planned to see L. M. again, 
L.M. was killed before he had the chance. 

In a July 1998 letter, the RO requested that the veteran 
specify whether he was present when L.M. died and that he 
explain the circumstances of his death.  In a response 
received in July 1998, the veteran explained that L.M. had 
been shot while crossing a rice paddy.  He indicated that he 
was not present at the time of his death, but rather, that he 
had seen him a few hours before his death.

In February 1999 letter, the USACRUR reported that W.H. had 
been killed in hostile action in September 1969 in the area 
of Binh Duong, Vietnam.  His higher headquarters at that time 
was the 1st Infantry Division.  The USACRUR further reported 
that L. M. was killed in action in January 1970 in the area 
of Long An, Vietnam.  His higher headquarters at that time 
was the 9th Infantry Division.

In April 1999, the veteran was provided with a VA psychiatric 
examination with two Board certified psychiatrists.  When 
asked about whether there was any specific incident that was 
most stressful for him, he reported did not come up with 
anything that he considered to be the most stressful or the 
source of his flashbacks or nightmares.  He indicated that he 
had seen a great deal of killing , had participated in that 
killing, and had seen people losing their body parts.  He 
also reported the death of his best friend, L. M., but stated 
that he was not present at the time of his death.  The VA 
psychiatrists diagnosed the veteran with alcohol dependence 
and chronic PSTD.  

In a May 1999 memorandum, the RO notified the VA 
psychiatrists who had examined the veteran in April 1999 that 
the veteran's involvement in combat was not supported by the 
evidence of record and that his statements could not be 
considered credible for the purposes of diagnosing PTSD.  The 
RO requested that they review the report of their examination 
and determine whether the diagnosis of PTSD should be 
continued or changed.  In a June 1999 response, the VA 
psychiatrists stated that their diagnosis of PTSD had been 
based on the veteran's history and that, if the stressors 
could not be verified, that diagnosis was invalid.  The VA 
psychiatrists concluded that the veteran's Axis I diagnosis 
should solely be alcohol dependence.

Analysis

Preliminary matters- well groundedness; duty to assist; 
standard of proof

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).  This is based on numerous 
diagnoses of PTSD in the record, and on the veteran's own 
statements regarding his alleged stressors.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim of entitlement 
to service connection for PTSD is plausible and thus, well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board wishes to make it clear that the veteran's 
statements are presumed to be true only for the limited 
purpose of establishing whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

A well grounded claim having been presented, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(b).  As noted above, the 
Board remanded this case in January 1998 so that additional 
evidentiary development could be accomplished. This has been 
done.  There is ample medical and other evidence of record, 
including numerous psychiatric and psychological evaluations.  
The Board is unaware of, and the appellant has not 
identified, any additional evidence which is necessary to an 
informed decision in this case.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained with regard to this claim; consequently, there is no 
further duty to assist the veteran.  

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
repeated exposure to combat in Vietnam.  Specifically, he 
asserts that he often came under fire by enemy forces and 
that he often participated in firefights with the enemy.  He 
also asserts that he suffers from PTSD as a result of the 
deaths of two individuals in Vietnam; specifically, his 
cousin, W. H. and his best friend, L. M.

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R.  3.304(f), requires 
the presence of three elements: (1) A current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138.

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West, 7 Vet. App. at 
76.  The Board is required to "make specific findings of 
fact as to whether or not the veteran was engaged in combat 
with the enemy and, if so, whether the claimed stressor is 
related to such combat."  Zarycki, 6 Vet. App. at 98.  See 
also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Having reviewed the record, the Board believes that the 
evidence supports the conclusion that the veteran engaged in 
combat in Vietnam.  Although the veteran's service records do 
not unequivocally document his combat participation and do 
not show that he sustained any combat-related wound or injury 
during Vietnam service, the Board notes that his service 
records do reflect that his MOS during his first ten months 
of service in Vietnam was searchlight crewman in an artillery 
battalion.  In essence, the Board believes that in light of 
the nature and length of the veteran's service in Vietnam, 
there is a strong likelihood that he engaged in combat in 
Vietnam.  Therefore, the Board believes that the provisions 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do apply.

Having found that combat is affirmatively indicated, the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.  As 
noted above, the veteran has asserted that he often came 
under fire by enemy forces and that he often participated in 
firefights with the enemy.  Because the Board finds the 
veteran's statements regarding combat exposure to be 
consistent with the circumstances of service as a searchlight 
crewman in an artillery battalion, the Board believes that 
these statements must be accepted as conclusive as to their 
actual occurrence and that no further development or 
corroborative evidence is required.  Therefore, the Board 
finds that the second element in a claim for PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, has been met.  See 38 C.F.R.  3.304(f).

With regard to the first and third elements in a claim for 
PTSD, the Board finds that there are numerous diagnoses of 
PTSD of record, each of which have been specifically related 
to the veteran's exposure to combat in service.  Although the 
Board recognizes that several psychiatrists have concluded 
that a diagnosis of PTSD was not warranted, these conclusions 
were based solely upon a finding that the veteran was not 
exposed to a stressful event in service.  However, because 
the Board has already found that there is credible evidence 
that the veteran often came under fire by enemy forces and 
that he often participated in firefights with the enemy, the 
Board places more probative value on the opinions of the 
psychiatrists and psychologists who concluded that a 
diagnosis of PTSD was appropriate, as these examiners 
indicated that they believed that the veteran's symptoms were 
consistent with someone who suffered PTSD as a result of 
violent episodes in Vietnam.  Thus, the Board finds that the 
first and third elements of PTSD, a current medical diagnosis 
of PTSD and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor, have been met.

As discussed in detail above, this case was remanded by the 
Court in order to verify the veteran's statements regarding 
his friend who had been killed in Vietnam and to corroborate 
that the veteran was present at the time of his friends 
death.  Although it has since been determined that the 
veteran's friend and a cousin were killed in Vietnam, there 
appears to still be some doubt in the record as to whether 
these events are related to the veteran's PTSD, as the 
veteran has since indicated that he was not actually present 
at the time of their deaths.  However, because the Board has 
found that service connection for PTSD is warranted based 
upon the veteran's personal participation in combat, the 
Board further finds that any remaining questions as to 
whether the deaths of the veteran's friend and cousin are 
related to his PTSD have been rendered moot.  In essence, the 
Board believes the relationship between these events and the 
veteran's PTSD have become irrelevant in light of the 
positive outcome of his claim.

In summary, the Board finds that the veteran has submitted 
competent evidence of a current diagnosis of PTSD; credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Cohen, 10 Vet. App. at 138.  
Therefore, the Board concludes that the weight of competent 
and credible evidence supports a grant of service connection 
for PTSD.  Thus, the benefit sought on appeal is granted.



ORDER

Entitlement to service connection for PTSD is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 

